 
 
I 
108th CONGRESS
2d Session
H. R. 5339 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Linda T. Sánchez of California (for herself, Mr. Menendez, Ms. Loretta Sanchez of California, Mr. Acevedo-Vilá, Mr. Reyes, Mr. Grijalva, Mr. Serrano, Mrs. Napolitano, Mr. Rodriguez, Mr. Hinojosa, Mr. Pastor, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize increased funding for research at the National Institutes of Health relating to Alzheimer’s disease, to amend the Public Health Service Act to authorize an education and outreach program to promote public awareness and risk reduction with respect to Alzheimer’s disease (with particular emphasis on education and outreach in Hispanic populations), and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cure and Understanding through Research for Alzheimer's Act of 2004 or the La Cura Act of 2004. 
2.NIH research and education on Alzheimer’s disease 
(a)Doubling NIH funding for Alzheimer’s Disease ResearchFor the purpose of conducting and supporting research on Alzheimer’s disease at the National Institutes of Health (including related activities under subpart 5 of part C of title IV of the Public Health Service Act (42 U.S.C. 285e et seq.)), there are authorized to be appropriated $1,400,000,000 for fiscal year 2005 and such sums as may be necessary for each subsequent fiscal year.  
(b)Research activitiesIn conducting research relating to Alzheimer’s disease, the Director of the National Institutes of Health shall ensure sufficient resources for activities relating to Alzheimer’s disease and Hispanic communities, including by— 
(1)increasing efforts in epidemiological work in Hispanic subgroups; 
(2)allocating resources to the National Institute on Aging Alzheimer’s disease research centers and other academic centers involved in Alzheimer ’s disease research to increase participation of Hispanics in research and clinical trials in sufficient numbers to draw valid conclusions; and 
(3)conducting social, behavioral, and health services research— 
(A)to understand more fully the underlying reasons that Hispanic individuals delay diagnosis and underutilize services; and 
(B)to identify culturally and linguistically appropriate approaches for addressing such delays and underutilization. 
(c)Education activitiesThe Director of the National Institutes of Health shall expand and intensify efforts of the Institutes— 
(1)to educate communities about the importance of research relating to Alzheimer’s disease; and 
(2)to respond effectively to cultural concerns about participation in such research, especially with respect to sensitive matters like the collection of brain tissue and genetic information.  
3.Increased funding for Alzheimer’s disease demonstration grantsSection 398B(e) of the Public Health Service Act (42 U.S.C. 280c–5(e)) is amended— 
(1)by striking and such and inserting such; and 
(2)by inserting before the period at the end $25,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2009.   
4.CDC outreach and educationPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following: 
 
317T.Education and outreach on Alzheimer’s disease 
(a)PurposesThe purposes of this section are the following: 
(1)To reduce the risk of Alzheimer’s disease through reduction of vascular risk factors. 
(2)To encourage early recognition and diagnosis of dementia. 
(3)To train public health personnel to recognize, assess, diagnose, and treat Alzheimer’s disease in ways that are culturally appropriate and supportive of families. 
(b)Education and outreachTo achieve the purposes of this section, the Secretary, acting through the Centers for Disease Control and Prevention, in collaboration with State health departments and the Alzheimer’s Association, shall conduct an aggressive, evidence-based education and outreach program to promote public awareness and risk reduction with respect to Alzheimer’s disease. 
(c)EmphasisIn carrying out this section, the Secretary shall give particular emphasis to education and outreach in Hispanic populations..  
 
